Citation Nr: 1400469	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 11, 2013. 

2.  Entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), from January 11, 2013. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.  In August 2011, the Board remanded the claim for additional development.  

The issue of entitlement to additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2) prior to January 11, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Special monthly compensation is currently in effect at the (k)(2), (o)(2), and (r)(1) rates.

2.  As of January 11, 2013, the Veteran is shown to have received daily personal health-care services by an unlicensed person who is following a regimen prescribed by a health-care professional, with consultations at least once each month to monitor the prescribed regimen, for a higher level of care than is required to establish entitlement to the regular aid and attendance allowance, without which the Veteran would require hospitalization, nursing home care, or other residential institutional care.


CONCLUSION OF LAW

As of January 11, 2013, and no earlier, the criteria for an additional special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2) are shown to have been met.  38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2004, the Veteran sustained severe injuries in a motorcycle accident during service in Germany, to include paraplegia and multiple fractures of thoracic and cervical vertebrae, with a status post revision/fusion at T4-T10.  

The Veteran is currently receiving SMC based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114(r)(1).  He contends that he requires additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C.A. § 1114(r)(2). 

Special monthly compensation is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. 

Special monthly compensation is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  Special monthly compensation at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

Special monthly compensation at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Under 38 C.F.R. § 3.351(c)(3), a veteran will be considered in need of regular aid and attendance if he or she establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(b)(1)(iii) a veteran is entitled to the higher level aid and attendance allowance if the veteran needs a ''higher level of care'' (as defined in paragraph (b)(2) of this section) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care. 

Under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b)(2) the need for a higher level of care shall be considered to be [the] need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 

Under 38 C.F.R. § 3.352(b)(3) the term ''under the regular supervision of a licensed health-care professional'', as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.

Under 38 C.F.R. § 3.352(c), the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  However, under 38 C.F.R. § 3.352(b)(4) a person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 

38 C.F.R. § 3.352(b)(5) provides that a higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial. 

The Veteran's service-connected disabilities are: paralysis of both lower extremities, evaluated as 100 percent disabling, bowel incontinence, evaluated as 100 percent disabling, bladder incontinence, evaluated as 60 percent disabling, cervical fracture C1-T7, evaluated as 40 percent disabling, nasogastric tube placement, evaluated as 30 percent disabling, cephalic vein thrombosis, evaluated as 20 percent disabling, hemothorax residuals, evaluated as 10 percent disabling, fracture left scapula, evaluated as 0 percent disabling, fractured ribs, evaluated as 0 percent disabling, aphonia, evaluated as 0 percent disabling, erectile dysfunction, evaluated as 0 percent disabling, and sacral decubitus, evaluated as 0 percent disabling.  His combined rating is 100 percent.  Special monthly compensation is currently in effect at the (k)(2), (o)(2), and (r)(1) rates.



As discussed in the Remand portion of this decision, infra, prior to January 11, 2013, there is conflicting evidence concerning the arrangement for the Veteran's care that must be resolved.  

In a statement, dated in January 14, 2013, the Veteran's representative reported that the Veteran's wife became the official caregiver, and that she provides the care his mother previously provided.  Indeed, of record is a statement, dated January 11, 2013( received by VA on January 30, 2013), from the Veteran's spouse (T.M.).  This statement states that she (T.M.) is the Veteran's caregiver, that she places his catheter as needed, as well as irrigation and cleaning of the catheter, manual manipulation to accomplish bowel movement, daily range of motion exercises for all extremities, which prevents locking of joints and atrophy of muscles, and occasional transferring when needed.  She states that if problems arise, she knows to contact the Veteran's physician.

In a statement, dated in June 2013, a VA physician, K.F., M.D., states:

This letter is to be used as official declaration of the change in caregiver for [the Veteran] (social security number omitted).  [The Veteran's] wife, T.M., is now the official caregiver for his patient.

Attached, please find a letter signed by [T.M.] stating the caregiving services for which she is now responsible.  I am her husband's medical practitioner, and she has at least monthly contact with me.

The attached letter referred to above is the same statement signed by T.M. and dated January 11, 2013.  

The Board finds that the criteria for SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2) have been met as of January 11, 2013.  The Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), and he meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a).  The Veteran's wife, T.M., has also provided written testimony in which she states that she provides the Veteran with daily personal health-care services of a nature which indicates that he needs a "higher level of care" as defined at 38 C.F.R. § 3.352(b)(2).  Furthermore, the June 2013 statement of a VA physician, Dr. K.F., shows that she states that T.M. has at least monthly contact with her.  Dr. K.F.'s statement references T.M.'s January 2013 written testimony, and it implicitly endorses the content of that testimony.  Although Dr. K.F. did not state that in the absence of the provision of such higher level of care by T.M. the Veteran would require hospitalization, nursing home care, or other residential institutional care, see 38 C.F.R. § 3.352(b)(1)(iii), Dr. C.P.'s November 2008 letter appears to establish that need.  The Board therefore finds that the evidence is at least in equipoise, and that as of January 11, 2013, the criteria for special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2) have been met.  See 38 C.F.R. § 3.400(o)(2) (2013) (during the pendancy of a claim, an increase is disability compensation may be awarded to the earliest date it is factually ascertainable).  To this extent, the claim is granted.  

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, to the extent that the Board has granted the Veteran's claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

As of January 11, 2013, and no earlier, special monthly compensation (SMC) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2) is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

For the period prior to January 11, 2013, the Board finds that a remand is required.  

In a statement, dated in November 2008, a VA physician, Dr. C.P., stated that the Veteran has severe paraplegia of both legs as well as a loss of bowel and bladder control, that the Veteran's mother, V.B., has provided the Veteran with continuing specialized medical care without which he would need continuous nursing home care, that she has overseen the care V.B. provides (details omitted) and that V.B. is clearly able to assist the Veteran in staying in a home environment, which he is only able to do because of the specialized medical care that he receives because of her help.  

In August 2011, the Board remanded this claim, after stating that it was not clear whether the Veteran's mother, who did not claim to be a health care professional, had at least monthly consultations with Dr. C.P. to monitor any prescribed regimen as required by 38 C.F.R. § 3.352(b)(3).  The Board requested that clarification be obtained from the Veteran's treating physician, Dr. C.P., to determine whether the Veteran's mother is in at least monthly contact with her regarding any prescribed care for the Veteran.  The Board specifically directed that Dr. C.P. clarify an earlier statement by responding to the following questions: 

a) Whether the Veteran's mother, in performing personal health care services for the Veteran, follows a regimen of personal health care services that Dr. C.P. has prescribed? 

b) Whether Dr. C.P. consults with the Veteran's mother at least once each month, in person or by phone, to monitor the prescribed regimen? 



A VA aid and attendance or housebound examination report, dated in September 2011, shows that a physician stated that the Veteran had been briefly interviewed.  The physician also stated that he had consulted with Dr. C.P., as well as the Veteran's current primary health care provider ("Dr. H").  With regard to the first question in the Board's remand, the physician reported the following: the Veteran stated that his mother has not performed his personal health care services since sometime in the first part of 2008.  A November 2008 VA progress note indicates that the Veteran's mother lived in Tallahassee, Florida (the Veteran appears to have lived in Tampa since 2004).  The Veteran got married in early 2008.  The Veteran stated that he generally does his personal health care, and that his wife is there and helps as needed.  A February 2011 VA progress note includes the statement, "Veteran reports independence in all areas including bowel and bladder care."  With regard to the second question in the Board's remand, the physician stated, "Based on input from Dr. C.P., Dr. H. and the Veteran, the answer to this question is "no."

The evidence received since the Board's August 2011 remand includes a statement, received in January 2012, in which Dr. C.P. stated that the Veteran's mother, V.B., has provided the Veteran with continuing specialized medical care, without which he would certainly need continuous nursing home care, that V.B. received caregiver training from the nursing staff at the hospital, and that she has been certified by VA Fee Basis as the Veteran's bowel and bladder care provider.  Dr. C.P. said that she has overseen the care V.B. has provided.  

As previously noted, in a January 2013 statement, the Veteran's wife, T.M., provided written testimony asserting that she is the Veteran's caregiver.  In a June 2013 statement, a VA physician, K.F., M.D., stated that T.M. is now the Veteran's official caregiver.  

The provisions at 38 C.F.R. § 3.352(b) are to be strictly construed.  38 C.F.R. § 3.352(b)(5).  Briefly stated, this claim was initiated in November 2008, and from that point until January 2013, it was asserted that the Veteran's mother, V.B., was his caregiver.  See e.g., appeal (VA Form 9), received in April 2010; Veteran's representative's statements, dated in April 2010 and March 2011; see also Dr. C.P.'s statements, dated in November 2008 and January 2012 (asserting that V.B. was the Veteran's caregiver).  However, this is contradicted by the Veteran's own statement, in which he reported that his mother has not performed his personal health care services "since sometime in the first part of 2008."  See February 2009 VA examination report.  On remand, the Veteran should be provided the opportunity to clarify this evidence.  

In addition, the September 2011 VA report shows that Dr. C.P. responded "no" to the question of whether V.B. consulted with the Veteran's mother at least once each month, in person or by phone, to monitor the prescribed regimen.  Thus, the evidence does not currently appear to show that V.B. consulted with a VA physician at least once each month to monitor a prescribed regimen.  See 38 C.F.R. § 3.352(b)(3).  Under the circumstances, additional clarification is needed.  

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be contacted and informed that there is conflicting evidence as to whether or not V.B. acted as his caretaker after "the first part of 2008," and whether or not he "generally does his personal health care," as he is noted to have stated in the September 2011 VA report.  He should be requested to state the periods of time for which V.B., and T.M., each acted as his caretaker, along with any other clarifying remarks.

2.  The RO/AMC shall request Dr. K.F. to clarify her June 2013 statement by responding to the following questions: 

a)  at what point in time did T.M. begin performing personal health care services for the Veteran, and 

b)  whether, prior to T.M., anyone else provided personal health care services to the Veteran that: i) followed a regimen of personal health care services that she  prescribed, in which they consulted with her at least once each month, in person or by phone, to monitor the prescribed regimen, ii) during which time the Veteran's need for personal health care services was clearly established, and the amount of services required by him on a daily basis was substantial, and iii) during which time, in the absence of the provision of such higher level of care, the Veteran would have required hospitalization, nursing home care, or other residential institutional care?

3.  To help avoid a further remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  The Veteran is noted to have a right to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The RO/AMC should then readjudicate the Veteran's claim for entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 20, 2013.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 


